DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Response to Amendment
The Amendment filed on 7/26/2022 has been entered. Claims 8-27 remain pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,725,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-10, 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2005/0233466, hereinafter Wright in view of United States Application Publication No. 2012/0301967, hereinafter Nadkarni
Regarding claim 8, Wright teaches a system for optical analysis of a blood sample (abstract), the system comprising a cartridge (item 50) including an inlet (item 55) configured to receive the blood sample (paragraph [0069]); and a plurality of analysis chambers (items 60 and 70) in fluid communication with said inlet (paragraph [0069]), each analysis chamber selectively loaded with a corresponding blood coagulation activator arranged to interact with the blood sample (paragraphs [0082] and [0083]) and receive light incident onto an analysis chamber from the plurality of analysis chambers (paragraph [0096]), a data acquisition portion including an optical detector unit configured to receive light (paragraph [0096]), that has been delivered into an analysis chamber and that has interacted with a portion of the blood sample contained therein (paragraph [0096]), and a programmable processor (item 10 and paragraph [0057]) operably connected to the optical detection unit (paragraph [0057]) and programmed to calculate, from said optical data, at least one parameter of coagulation of the blood sample, a blood platelet aggregation characteristic, and prothrombin time (paragraphs [0006] and [0023]).
Wright fails to teach the data acquisition portion including an optical detector is configured to acquire from the light optical data representing scattering of said light by multiple light-scattering events within the portion of the blood and the processor is programmed to calculate from said optical data representing scattering of said light by multiple light-scattering events within the portion of the blood at least one parameter of coagulation of the blood sample, a blood platelet aggregation characteristic and prothrombin time.
Nadkarni teaches using an optical data acquisition system which receives light that has interacted by scattering with the blood sample and a processor programmed to determine blood coagulation information (Nadkarni, paragraph [0006]). Nadkarni further teaches calculating at least one parameter of coagulation of the blood sample, a blood platelet aggregation characteristic, and prothrombin time (Nadkarni, paragraph [0056]). So that the system is able to detect minute local heterogeneities during microscopic clot formation during the initial stages of clot initiation and progression (Nadkarni, paragraph [0004]), the method is a non-contact methodology that requires no moving mechanical parts to operate (Nadkarni, paragraph [0030]) and the method allows for a non-destructive analysis of tissue (Nadkarni, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the light scattering instead of an agitator to measure the above described blood characteristics because the system is able to detect minute local heterogeneities during microscopic clot formation during the initial stages of clot initiation and progression (Nadkarni, paragraph [0004]), the method is a non-contact methodology that requires no moving mechanical parts to operate (Nadkarni, paragraph [0030]) and the method allows for a non-destructive analysis of tissue (Nadkarni, paragraph [0040]).
Regarding claim 9, Wright teaches an optical port (items 67 and 72) of the cartridge configured to fluidly seal each of the analysis chambers (paragraph [0073]).
Wright, as modified above, fails to specifically teach a light source configured to deliver light to each of the analysis chambers.
Nadkarni further teaches utilizing a light source transmitted to the blood sample to illuminate the blood and test (Nadkarni, paragraph [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an illumination source to deliver light to each of the analysis chambers because it would illuminate the blood and test (Nadkarni, paragraph [0007]).
Regarding claim 10, Wright teaches wherein the at least one parameter of coagulation includes at activated partial thromboplastin time (paragraph [0023]).
Regarding claim 12, Wright teaches further comprising at least one optical port (items 62 and 72) configured to contemporaneously deliver light between an ambient medium surrounding the cartridge and all analysis chambers (paragraph [0073]).
Regarding claim 16, Wright teaches all limitations of claim 8; however, Wright, as modified above, fails to teach wherein the processor is programmed to determine, based on an autocorrelation function derived from acquired optical data, a time-dependent size of light-scattering particles in the blood sample, which particles cause the multiple light-scattering events; and to calculate a mean square displacement (MSD) value for the light-scattering particles.
Nadkarni further teaches a system for measuring blood coagulation (Nadkarni, abstract) by determining a size of the particles based on an autocorrelation function derived from acquired optical data (Nadkarni, paragraphs [0050]-[0053]) and calculating, with a programmable processor, a value of mean square displacement of the particles (Nadkarni, paragraphs [0040]-[0044]) as this system allows for the rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light scattering particles measurements of Nadkarni with the blood coagulation measurement system of Wright to determine the size and mean square displacement of light scattering particles present in a coagulated sample because it allows for rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]) and to better track the coagulation of the sample and determine the material characteristics for the blood.
Regarding claim 17, Wright teaches all limitations of claim 8; however, Wright, as modified above, fails to teach further comprising an optical illumination portion including a first optical polarizer unit; wherein the optical data acquisition portion includes a second optical polarizer unit, at least one of the first and second optical polarizer units variably defining respectively corresponding first and second polarization states of light transmitted therethrough, the first and second optical polarizer units disposed in optical communication with one another such that light that has passed through the first unit interacts with the plurality of analysis chambers and then passes through the second unit towards the optical detector unit.
Nadkarni further teaches a system for measuring blood coagulation (Nadkarni, abstract) and detecting light from a irradiance distribution, formed at the optical detector unit by light that has interacted with the blood sample, by varying wavelength of the light (Nadkarni, paragraph [0040]), determining the size of the particles includes determining a time-dependent size of a light-scattering particle of the blood sample (Nadkarni, paragraphs [0050]-[0053]), and calculating the value of MSD of the particles includes calculating a viscoelastic parameter of the blood sample (Nadkarni, paragraph [0040]) as this system allows for the rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light scattering particle measurements of Nadkarni with the blood coagulation measurement system of Wright to determine the size and irradiance distribution of light scatter particles present in a coagulated sample because it allows for rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]) and to better track the coagulation of the sample and determine the material characteristics for the blood.
Regarding claim 18, Wright teaches wherein the plurality of analysis chambers includes two analysis chambers (items 60 and 70) and wherein the optical detector unit is configured to receive light scattered from first and second analysis chambers from the plurality (paragraph [0096]).
Wright, as modified above, fails to specifically teach a third analysis chamber.
Wright further teaches that the cartridge can contain more the two test chambers (paragraph [0110]) with reagents in each of the chambers (paragraph [0110]) so that differing test can be performed on the sample simultaneously or sequentially (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third chamber with to the device of Wright with a platelet agonist and a reagent to substantially maintain viscosity of the blood sample because it would allow for differing test to be performed on the sample simultaneously or sequentially (paragraph [0110]).
Regarding claim 19, Wright teaches a system for optical analysis of a blood sample (abstract), the system comprising a cartridge (item 50) including an inlet (item 55) configured to receive the blood sample (paragraph [0069]) and an analysis chamber (items 60 and 70) in fluid communication with said inlet (paragraph [0069]), the analysis chamber loaded with a blood coagulation activator arranged to interact with the blood sample in said chamber (paragraphs [0082] and [0083]), an optical detector unit configured to receive light (paragraph [0096]), that has been delivered into the analysis chamber and that has interacted with the blood sample therein (paragraph [0096]); and a programmable processor (item 10 and paragraph [0057]) operably connected to the optical detection unit (paragraph [0057]) and programmed to calculate, from said optical data, a parameter of blood platelet aggregation characteristic (paragraphs [0006] and [0023]).
Wright fails to teach the data acquisition portion including an optical detector is configured to acquire from the light optical data representing scattering of said light by multiple light-scattering events within the portion of the blood and the processor is programmed to calculate from said optical data representing scattering of said light by multiple light-scattering events within the portion of the blood at least one parameter of coagulation of the blood sample, a blood platelet aggregation characteristic and prothrombin time.
Nadkarni teaches using an optical data acquisition system which receives light that has interacted by scattering with the blood sample and a processor programmed to determine blood coagulation information (Nadkarni, paragraph [0006]). Nadkarni further teaches calculating at least one parameter of coagulation of the blood sample, a blood platelet aggregation characteristic, and prothrombin time (Nadkarni, paragraph [0056]). So that the system is able to detect minute local heterogeneities during microscopic clot formation during the initial stages of clot initiation and progression (Nadkarni, paragraph [0004]), the method is a non-contact methodology that requires no moving mechanical parts to operate (Nadkarni, paragraph [0030]) and the method allows for a non-destructive analysis of tissue (Nadkarni, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the light scattering instead of an agitator to measure the above described blood characteristics because the system is able to detect minute local heterogeneities during microscopic clot formation during the initial stages of clot initiation and progression (Nadkarni, paragraph [0004]), the method is a non-contact methodology that requires no moving mechanical parts to operate (Nadkarni, paragraph [0030]) and the method allows for a non-destructive analysis of tissue (Nadkarni, paragraph [0040]).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Nadkarni as applied to claim 8 above, and further in view of United States Application Publication No. 2003/0064505, hereinafter Hatting.
Regarding claim 13, Wright and Nadkarni teach all limitations of claim 8; however, Wright and Nadkarni fail to teach a fluid switch through which each of the analysis chambers and the inlet are in fluid communication, said switch including a channel with a step therein, said step dimensioned to prevent propagation of the blood sample from the inlet to an analysis chamber in absence of an external input applied to said step.
Hatting teaches a blood coagulation optical sensor system (Hatting, abstract) a fluid switch through which analysis chambers and the inlet are in fluid communication, said switch includes a channel with a step therein, said step dimensioned to prevent propagation of the blood sample from the inlet to an analysis chamber in absence of an external input applied to said step (Hatting, figure 3 and paragraphs [0027]-[0029]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the fluid switch of Hatting with the blood coagulation of Wright because it would allow for the blood to move in a controlled fashion (Hatting, paragraph [0006]).
Regarding claim 14, modified Wright, as described above, teaches all limitations of claim 13; however, modified Wright, as described above, fails to teach the fluid switch further includes a fluid switch pump configured to apply fluidic pressure to said step through a capillary bore located at an interface of said step.
Hatting further teaches the fluid switch including a fluid switch pump configured to apply fluidic pressure to said step through a capillary bore located at an interface of the step (Hatting, figure 3, paragraphs [0027]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the fluid switch pump to the device of Wright because it would allow for the blood to move in a controlled fashion (Hatting, paragraph [0006]).
Regarding claim 15, modified Wright, as described above, teaches all limitations of claim 14, however, modified Wright, as described above, fails to teach a fluid mixing pump fluidly connected with the fluid switch at a point between the inlet and an analysis chamber, and a piston configured to govern an operation of said fluid mixing pump.
Hatting further teaches a fluid mixing pump fluidly connected with the fluid switch at a point between the inlet and the analysis chamber, an a piston configured to govern an operation of said fluid mixing pump (Hatting, figure 3, paragraphs [0027]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the fluid switch and pump of Hatting to the device of Wright to prevent early activation of the coagulation, to more precisely control the coagulation time measurements (Hatting, paragraph [0006]).

Response to Arguments
Applicant’s arguments, see page 8, filed 7/26/2022, with respect to the rejection(s) of claim(s) 8, 10, 12 and 19 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wright and Nadkarni.
Regarding applicant’s argument that it is confusing to the applicant that the Examiner indicated that the arguments were not persuasive because they were directed to the proposed claim amendments when that is the require structure of the AFCP2 program, the AFCP2 program allows for the applicant to submit non-broadening claim amendments after a final rejection and gives the Examiner time to consider the amendments. The amendments do not have to be entered for the amendments to be considered. In this case, the proposed amendments were considered and a new rejection of the claim amendments was provided during the interview on 5/19/2022 and detailed in the interview summary mailed on 5/24/2022. The amendments were not entered and therefore, on the advisory action, the amendments were listed as not being entered. As the amendments were not entered, the arguments which were presented was not persuasive as the amendments have not been entered.
Regarding applicant’s argument that during the interview of 5/12/2022, the Examiner agreed that the proposed claim amendments to the claims were sufficient to overcome the above rejections, the Examiner initially notes that it was said that the proposed claim amendments would help to overcome the intended use interpretation of the claims and not that the proposed amendments would overcome the rejections (at most it was said that the proposed amendments would appear to overcome the current prior art of record). In the AFCP2 program, no additional art was found, however, it was found that the combination of Wright and the Nadkarni reference would render the two independent claims as obvious, as described in the interview summary form mails on 5/24/2022. As such, this non-final rejection formalizes the rejection which was described during the AFCP2 request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796